Citation Nr: 1522616	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  97-27 819	)	DATE
	)
	)


THE ISSUE

Whether the Board committed clear and unmistakable error (CUE) in a September 1978 decision denying vocational rehabilitation benefits.  


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to August 1958.  

In February 2015, the Veteran filed a claim with the Board, asserting clear and unmistakable error in a September 1978 Board decision which held that the Veteran was not entitled to an extension of his vocational rehabilitation benefits.

In the same February 2015 statement, the Veteran also seemed to raise a motion of clear and unmistakable error with respect to the 1972 denial of service connection for a back condition.  However, a May 2006 Board decision found clear and
unmistakable error in a March 1972 Board decision that denied service
connection for a back disorder, and he has since been retroactively granted service connection.  There can be no more motion for CUE as to the 1972 denial, since it has been overturned and fully granted in the Veteran's favor.

We observe that although the Veteran is represented by an attorney in other matters before the Department of Veterans Affairs (VA) and the Board of Veterans' Appeals (Board), he has not engaged her to represent him in this particular matter.  Review of the attorney fee agreement reveals that the agreement excludes any issues not specifically identified in the agreement and also any issues which have not been the subject of a notice of disagreement filed with a VA Regional Office.  As the Veteran's claim of Board CUE is not specifically identified in the attorney agreement and cannot, by the nature of the motion, be the subject of a notice of disagreement filed with a VA Regional Office, the Board finds that Veteran is unrepresented in this matter.


FINDING OF FACT

The Veteran has not filed a motion setting forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board's September 1978 decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1404(b) (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Prior Board decisions are subject to revision on the basis of CUE.  38 U.S.C.A. § 7111 (West 2014).

A motion for revision of a decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a) (2014).

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2014).

In his February 2015 motion, the Veteran asserts clear and unmistakable error in the Board's September 1978 denial of vocational rehabilitation.  However, he does not identify a specific error of law or fact which he believes the Board made in 1978 decision, or how the outcome would have been different but for the error.  In fact, the basis for his motion is difficult to comprehend, although his general outrage toward the way VA has handled his claims over the years is clear.  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.
ORDER

The motion is dismissed without prejudice to refiling.




	                       ____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2014) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2014).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


